DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 08/09/2022 has been entered and is currently under consideration.  Claims 1-7 and 9-21 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2014/0332724 of record) hereinafter Tsangaris in view of Wooding (US 4433421 of record).
Regarding claim 9, Tsangaris teaches:
A system, comprising:
a plasma-assisted vitrifier configured to produce syngas and process heat (Fig 1, Annotated Tsangaris Fig 1: multi-chamber carbonaceous feedstock gasification system; [0116]); a feed pipe fluidly connected to the plasma-assisted vitrifier, the feed pipe configured to deliver a feedstock into the plasma-assisted vitrifier (Fig 1, Annotated Tsangaris Fig 1: feedstock inlet; [128]), wherein:
the feedpipe is connected with a feeder ([0135]),
the feeder includes a ram housed in a receiver ([0135]), and
the receiver is connected to a base of a hopper, the hopper being configured to hold the feedstock (Fig 6-7; [0135-0137]);
a heated combustion air conduit fluidly connected to the plasma-assisted vitrifier (Fig 1, Annotated Tsangaris Fig 1: heated air inlet; [0129]) wherein the heated combustion air conduit is routed through a heat exchanger ([0127]), wherein heat is transferred from the exhaust produced by the plasma assisted vitrifier to combustion air in the heated combustion air conduit via the heat exchanger, thereby providing the heated combustion air to the plasma-assisted vitrifier via the heated combustion air conduit ([0127]);
a generator selected from the group consisting of a steam generation system and an electrical generation system, wherein the generator is configured to operate with at least one of the syngas and the process heat (Fig 1, Annotated Tsangaris Fig 1: steam turbine, gas turbine; [0235]); and
an emissions attenuator fluidly connected to the plasma-assisted vitrifier and configured to treat gaseous emissions generated by the plasma-assisted vitrifier (Fig 1: gas reformulating zone; [0205-0206]).
Tsangaris does not teach a device selected from the group consisting of an aggregate production device configured to produce an aggregate from the vitrified product and a fiber production device configured to produce a fiber from the vitrified product and a siphon valve configured to control a flow of vitrified product from the plasma-assisted vitrifier to the device selected from the group consisting of the aggregate production device and the fiber production device.
In the same field of endeavor regarding apparatus for the treatment of slag, Wooding teaches a fiber production device (spinner 28; Col 5, ln 35-49) configured to produce a fiber (mineral wool fibers; Col 5, ln 35-49) from the vitrified product (slag 10; Col 5, ln 35-49) and a siphon valve configured to control a flow of vitrified product from a receptacle to the fiber production device (feed tube 38, valve 32; Col 6, ln 24-68) for the motivation of saving on source energy, operating costs, and raw material and waste handling costs in the production of mineral wool fiber from waste slag (Col 3, ln 39-52).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vitrification system as taught by Tsangaris to include a fiber spinner and siphon as taught by Wooding in order to save on source energy, operating costs, and raw material and waste handling costs in the production of mineral wool fiber from waste slag.

    PNG
    media_image1.png
    677
    905
    media_image1.png
    Greyscale

Tsangaris in view of Wooding does not teach feedstock that includes cold heavy oil production with sand waste.
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Regarding claim 10, Tsangaris in view of Wooding teaches the system of claim 9.
Wooding further teaches wherein the fiber production device includes a spinning fiberizer selected from the group consisting of an internal spinning fiberizer and an external spinning fiberizer (Fig 2).
Regarding claim 11, Tsangaris in view of Wooding teaches the system of claim 11.
Wooding further teaches wherein the spinning fiberizer is configured to produce a fiber (Col 5, ln 35-49).
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114.
Since Tsangaris in view of Wooding teaches all of the claimed structures, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 12, Tsangaris in view of Wooding teaches the system of claim 9.
Tsangaris further teaches the feedstock is selected from the group consisting of drill cuttings and oil field waste ([0090]).
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Regarding claim 13, Tsangaris in view of Wooding teaches the system of claim 12.
Tsangaris in view of Wooding does not explicitly teach wherein the oil field waste is contaminated water.
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Regarding claim 14, Tsangaris in view of Wooding teaches the system of claim 12.
Tsangaris in view of Wooding does not explicitly teach wherein the oil field waste is water treatment waste that includes Mature Fine Tailings (MFT).
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Regarding claim 15, Tsangaris in view of Wooding teaches the system of claim 12.
Tsangaris in view of Wooding does not explicitly teach wherein the oil field waste is cold heavy oil production with sand waste.
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Regarding claim 16, Tsangaris in view of Wooding teaches the system of claim 9.
Tsangaris further teaches in which the plasma-assisted vitrifier is augmented by a fossil fuel torch ([0022]).
Regarding claim 17, Tsangaris in view of Wooding teaches the system of claim 9.
Tsangaris further teaches a feed pipe drier that operates on at least one of waste heat and fossil fuel ([0116]).
Regarding claim 18, Tsangaris in view of Wooding teaches the system of claim 9.
Tsangaris further teaches wherein the plasma-assisted vitrifier is configured to produce syngas ([0205-0206]).
Regarding claim 19, Tsangaris in view of Wooding teaches the system of claim 9.
Tsangaris further teaches an internal combustion generator set configured to combust the syngas, in order to produce energy (Fig 1, Annotated Tsangaris Fig 1: gas turbine; [0235]).
Regarding claim 20, Tsangaris in view of Wooding teaches the system of claim 9.
Tsangaris further teaches a generator selected from the group consisting of a simple cycle generator and a combined cycle turbine generator, wherein the generator is configured to combust the syngas (Fig 1, Annotated Tsangaris Fig 1: gas turbine, steam turbine; [0235]).
Regarding claim 21, Tsangaris in view of Wooding teaches the system of claim 9.
Tsangaris further teaches wherein the combustion air in the heated combustion air conduit is split into a drier feed conduit (Fig 1; [0016, 0138-0140, 0162-0163]; heated air from the heat exchanger is used in both drying in the primary chamber and vitrification in the secondary chamber).
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
Applicant argues that Tsangaris in view of Wooding does not teach feedstock that includes cold heavy oil production with sand waste.
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Applicant argues that Tsangaris in view of Wooding does not teach wherein the combustion air in the heated combustion air conduit is split into a drier feed conduit.
However, Fig 1 of Tsangaris shows a split in the gas products containing CO+H2.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                                                                                         

                                                                                                                                                                                            /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743